Exhibit 10.8

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND GUARANTY

AMENDMENT NO. 1 TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT AND
GUARANTY, dated as of March 24, 2017 (this “Amendment”), by and among PARLEX 15
FINCO, LLC, a Delaware limited liability company, (“Master Seller”), on behalf
of itself and each Series Seller, BLACKSTONE MORTGAGE TRUST, INC., a Maryland
corporation (“Guarantor”) and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch
of a foreign banking institution (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, Master Seller and Buyer are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of February 9, 2017 which amended
and restated that certain Master Repurchase Agreement, dated as of August 2,
2016, by and between Master Seller and Buyer (as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered to Buyer that certain Guaranty, dated as of August 2, 2016 (as
amended, the “Guaranty”);

WHEREAS, Master Seller and Buyer have agreed to further amend certain provisions
of the Repurchase Agreement and the Guaranty in the manner set forth herein, and
Guarantor hereby agrees to make the acknowledgements set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Master Seller, Buyer and Guarantor hereby agree as follows:

SECTION 1.    Repurchase Agreement Amendments. Master Seller and Buyer agree as
follows with respect to the Repurchase Agreement:

(a)    Article 2(a) of the Repurchase Agreement is hereby amended by inserting
the following new definition in correct alphabetical order:

“Extended Purchased Loan Maturity Date” shall mean, for any Purchased Loan, the
date(s) set forth in the Confirmation for the related Transaction to which the
maturity date of such Purchased Loan may be extended pursuant to the Purchased
Loan Documents.



--------------------------------------------------------------------------------

(b)    The definition of “Maximum Amount,” as set forth in Article 2(a) of the
Repurchase Agreement is hereby amended by replacing the dollar figure
“$252,714,876.29” set forth therein with the dollar figure “$500,000,000.00.”;
and

(c)    The proviso at the end of the first sentence of Section 3(p) of the
Repurchase Agreement is hereby amended and restated in its entirety to read as
follows:

“; provided, that (i) with respect to the 640 Broadway Eligible Loan, if the
maturity date of the 640 Broadway Eligible Loan has been extended to January 9,
2022 pursuant to the terms of the related Purchased Loan Documents and subject
to the terms of this Agreement, then the Second Extended Repurchase Date shall
be, solely with respect to the 640 Broadway Eligible Loan, January 9, 2022 and
(ii) with respect to any other Purchased Loan (other than the Watchtower A-Note
Eligible Loan and 640 Broadway Eligible Loan) if the maturity date of such
Purchased Loan has been extended to the Extended Purchased Loan Maturity Date
for such Purchased Loan as set forth on the related Confirmation therefor
pursuant to the terms of the related Purchased Loan Documents and subject to the
terms of this Agreement, then the Second Extended Repurchase Date shall be,
solely with respect to such Purchased Loan, such Extended Purchased Loan
Maturity Date.”

SECTION 2.    Guaranty Amendments. Guarantor and Buyer agree as follows with
respect to the Guaranty:

(a)    The first sentence of Section 20 of the Guaranty is hereby amended and
restated in its entirety to read as follows: “This Guaranty, as amended from
time to time by agreement between Guarantor and Buyer, contains the entire
agreement among the parties with respect to the matters set forth in this
Guaranty”; and

(b)    Annex II of the Guaranty is hereby deleted in its entirety.

SECTION 3.    Conditions Precedent. This Amendment and its provisions shall
become effective on the date hereof (the “Amendment Effective Date”) provided
that this Amendment is duly executed and delivered by a duly authorized officer
of each of Master Seller, Buyer and Guarantor.

SECTION 4.    Representations, Warranties and Covenants. Each of Seller and
Guarantor hereby represents and warrants to Buyer, as of the date hereof, that
(i) it is in full compliance with all of the terms and provisions set forth in
each Transaction Document to which it is a party on its part to be observed or
performed, and (ii) no Default or Event of Default has occurred or is
continuing. Each of Seller and Guarantor hereby confirms and reaffirms its
representations, warranties and covenants contained in each Transaction Document
to which it is a party.

SECTION 5.    Acknowledgments of Master Seller. Master Seller on behalf of
itself and each Series Seller hereby acknowledges that Buyer is in compliance
with its undertakings and obligations under the Repurchase Agreement and the
other Transaction Documents.

 

-2-



--------------------------------------------------------------------------------

SECTION 6.    Acknowledgments of Guarantor. Guarantor hereby acknowledges the
execution and delivery of this Amendment by Master Seller and Buyer and agrees
that it continues to be bound by the Guaranty notwithstanding the execution and
delivery of this Amendment and the impact of the changes set forth herein.

SECTION 7.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement, the Guaranty and each of the other
Transaction Documents shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms; provided, however, that upon
the execution of this Amendment, each (x) reference therein and herein to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment, (y) each reference to the “Repurchase Agreement” or the “Guaranty” in
any of the Transaction Documents shall be deemed to be a reference to the
Repurchase Agreement or the Guaranty, as applicable, as amended hereby, and
(z) each reference in the Repurchase Agreement or the Guaranty, as applicable,
to “this Agreement”, this “Repurchase Agreement”, this “Guaranty”, “hereof”,
“herein” or words of similar effect in referring to the Repurchase Agreement
shall be deemed to be references to the Repurchase Agreement or the Guaranty, as
applicable, as amended by this Amendment.

SECTION 8.    No Novation, Effect of Agreement. The parties hereto have entered
into this Amendment solely to amend the terms of the Repurchase Agreement and
the Guaranty and do not intend this Amendment or the transactions contemplated
hereby to be, and this Amendment and the transactions contemplated hereby shall
not be construed to be, a novation of any of the obligations owning by Seller,
Guarantor or any of their respective Affiliates (the “Repurchase Parties”) under
or in connection with the Repurchase Agreement, the Guaranty or any of the other
Transaction Documents. It is the intention of each of the parties hereto that
(i) the perfection and priority of all security interests securing the payment
of the Repurchase Obligations of the Repurchase Parties under the Repurchase
Agreement are preserved, (ii) the liens and security interests granted under the
Repurchase Agreement continue in full force and effect, and (iii) any reference
to the Repurchase Agreement or the Guaranty, as applicable, in any such
Transaction Document shall be deemed to also reference the Repurchase Agreement
or the Guaranty, as applicable, as amended by this Amendment.

SECTION 9.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 10.    Expenses. Seller agrees to pay and reimburse Buyer for all
reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with the
Repurchase Agreement.

 

-3-



--------------------------------------------------------------------------------

SECTION 11.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

[SIGNATURES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

MASTER SELLER:

PARLEX 15 FINCO, LLC,

      a Delaware limited liability company

By:  

/s/ Douglas Armer

Name:   Douglas Armer Title:   Managing Director, Head of Capital Markets and
Treasurer GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

      a Maryland corporation

By:    

/s/ Douglas Armer

Name:     Douglas Armer Title:     Managing Director, Head of Capital Markets
and Treasurer

 

-5-



--------------------------------------------------------------------------------

BUYER: DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH By:  

/s/ Dean Astoni

Name:   Dean Astoni Title:   Managing Director

 

By:  

/s/ JT Coe

Name:   JT Coe Title:   Managing Director

 

-6-